Citation Nr: 0707080	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  00-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Entitlement to an increased disability rating for planter 
fasciitis of the right foot, currently rated as 20 percent 
disabling.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1984 and from February 1985 to August 1987.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from October 1999 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit Michigan.  In October 1999, the RO denied 
entitlement to service connection for a back condition.  In 
June 2005, the RO denied the remaining claims which are the 
subject of this appeal.  

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  A transcript 
of that hearing is of record.  

In September 2004, the Board granted the veteran's motion to 
advance his case on the docket pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  

In September 2005, the Board denied service connection for a 
back disorder and remanded the claims regarding plantar 
fasciitis, a right knee disorder, and individual 
unemployability to the RO via the Appeals Management Center 
(AMC) in Washington DC for issuance of a statement of the 
case.  This action was completed and, in December 2005, the 
veteran perfected his appeal to the Board on these issues.    

In October 2006, the United States Court of Appeals for 
Veterans Claims (CAVC) granted a motion for a joint remand 
for the Board to adequately discuss the provisions of 38 
C.F.R. § 3.303(b) with regard to continuity of symptomatology 
and the duty to assist under 38 C.F.R. § 5103A, as it applies 
to the veteran's claim for service connection for a back 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration

In January 2006, the veteran submitted VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  These forms indicate that 
the veteran received medical treatment from the Grand Rapids 
VA Clinic, Harbour Point Medical Associates (Dr. Kaye), Dr. 
William Dukes (Muskegon Family Care), and Dr. Mark Moulton.  
Collectively, these forms assert treatment for all 
disabilities on appeal.  There is no indication that VA has 
sought to assist the veteran in obtaining outstanding records 
identified in these forms.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159. (2006).  The VA records identified by the 
veteran, and not already of record, must be obtained.  

VA also has a duty to assist the veteran in obtaining 
evidence from private health care providers.  See 38 U.S.C.A. 
§ 5103A.  On remand, the RO must make reasonable efforts to 
obtain pertinent records, not already of record, from Harbour 
Point Medical Associates, Dr. Dukes, and Dr. Moulton.  

Finally, on remand the veteran should be afforded a VA 
examination in order to obtain an opinion with respect to his 
back disorder and to assess the current severity of his 
service-connected plantar fasciitis of the right foot.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records, not already of record, from the 
Grand Rapids VA Clinic, and make efforts 
to obtain pertinent treatment records, not 
already of record, from Harbour Point 
Medical Associates (Dr. Kaye), Dr. William 
Dukes (Muskegon Family Care), and Dr. Mark 
Moulton.  See VA Forms 21-4142 received in 
January 2006.  Associate any records 
obtained with the claims file as well as 
evidence of efforts to obtain such 
records.    

2.  Schedule the veteran for a VA 
orthopedic examination. The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claim file was reviewed.  All 
necessary tests should be conducted.  A 
rationale for any opinion expressed should 
be provided.

The examiner should identify all disorders 
of the back.   The examiner should provide 
an opinion as to whether it is at least as 
likely as not that any current back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, as opposed to the post-
service injuries in June 1991 and July 
1998.

The examiner should identify all residuals 
attributable to the veteran's service-
connected planter fasciitis of the right 
foot.  The examiner should report range of 
motion measurements for the right foot.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the foot is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

3.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

